Criminal Case Template









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE: VICTOR BUSTOS,

                            Relator.


§

§

§

§

§



No. 08-04-00017-CR

AN ORIGINAL PROCEEDING

IN MANDAMUS
OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator Victor Bustos has filed a petition for writ of mandamus, seeking to compel
the trial judge to grant him access to grand jury transcripts.  To obtain mandamus relief in
a criminal matter, the Relator must establish that:  (1) the act sought to be compelled is
ministerial, and (2) there is no adequate remedy at law.  Dickens v. Court of Appeals for
Second Supreme Judicial Dist., 727 S.W.2d 542, 548 (Tex. Crim. App. 1987).  Relator has
not established that the trial judge has a ministerial duty to grant him access to the grand jury
transcripts.  Accordingly, the petition for writ of mandamus is denied.
March 18, 2004


 
						______________________________________RICHARD BARAJAS, Chief Justice
Before Panel No. 3 
Barajas, C.J., Larsen, and Chew, JJ. 

(Do Not Publish)